office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 mhbeker postn-147166-11 uilc 40a date date to holly l mccann chief excise_tax program from frank boland chief branch office of the associate chief_counsel passthroughs special industries third party communication none date of communication not applicable subject examinations of excise tax-related income_tax_credit claims this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 is a claim on form_4136 credit for federal tax paid on fuels which is attached to an income_tax return made under subtitle a income taxes of the internal_revenue_code code or under subtitle d miscellaneous excise_taxes of the code may the irs assert an excessive claim penalty under sec_6675 of the code for credits claimed on form_4136 form_8864 biodiesel and renewable_diesel fuels credit or form_6478 alcohol and cellulosic biofuel fuels credit conclusion sec_1 a claim on form_4136 which is attached to an income_tax return is made under subtitle a of the code the irs cannot assert an excessive claim penalty under sec_6675 for credits claimed on forms or postn-147166-11 background law and analysis issue sec_34 provides a credit against the tax imposed by subtitle a for the taxable_year in an amount equal to the sum of the amounts payable to the taxpayer under sec_6420 sec_6421 and sec_6427 however sec_34 provides that a credit under sec_34 is not allowed for any amount payable and claimed by a person under sec_6421 or sec_6427 sec_34 claims are made on form_4136 as an attachment to an income_tax return sec_6420 generally allows a payment to the ultimate_purchaser of gasoline used_on_a_farm_for_farming_purposes under sec_6420 however only persons not subject_to income_tax may claim payments under sec_6420 all others must make these claims under sec_34 similarly sec_6421 generally allows a payment to an ultimate_purchaser of gasoline used for certain nontaxable purposes under sec_6421 however only certain prescribed persons may claim payments under sec_6421 all others must make these claims under sec_34 also sec_6427 generally allows a payment to certain persons related to other fuels used for certain nontaxable purposes under sec_6427 however only certain prescribed persons may claim payments under sec_6427 all others must make these claims under sec_34 you asked whether a claim made on form_4136 attached to an income_tax return is made under subtitle a or under subtitle d of the code while the credit provided under sec_34 is calculated in reference to the payments provided by sec_6420 sec_6421 and sec_6427 which in turn are calculated by reference to fuel tax_rates provided in subtitle d the plain language of sec_34 states that the credit provided thereunder is against tax imposed by subtitle a rather than against tax imposed by subtitle d issue sec_40 provides an income_tax_credit as a component of the sec_38 general_business_credit for certain_sales and uses of alcohol and cellulosic biofuel the sec_40 credit is claimed on form_6478 sec_40a provides an income_tax_credit as a component of the sec_38 general_business_credit for certain_sales and uses of biodiesel and renewable_diesel used as fuel the sec_40a credit is claimed on form_8864 sec_6675 provides in part that if claims are made under sec_6420 sec_6421 or sec_6427 for an excessive_amount the person making the claims is liable for a penalty sec_6675 defines the term excessive_amount in part as the amount by which the postn-147166-11 amount claimed under sec_6420 sec_6421 or sec_6427 as the case may be for any period exceeds the amount allowable under such section for such period you asked whether the irs can assert an excessive claim penalty under sec_6675 for credits claimed on forms or revrul_79_298 1979_2_cb_5 holds that the civil penalty under sec_6675 of the code for excessive excise_tax claims filed does not apply to an excessive credit taken on an income_tax return accordingly we conclude that the irs cannot assert an excessive claim penalty under sec_6675 for fuel credits claimed on forms or please call if you have any further questions
